Russell, C. J.,
dissenting. In the original consultation before the court as a whole, as to the nature of the judgment which should be rendered, I was acting under a misapprehension, and was of the opinion that the judgment agreed upon was one merely dismissing the writ of certiorari upon the ground that the writ had been improvidently granted. I did not myself prepare the final per curiam judgment embodying the conclusion of the court. On the contrary, I prepared in writing and proposed an opinion and syllabi reversing the judgment of the Court of Appeals. Though my failure to be recorded as dissenting from the original judgment be due only to my own neglect, my views upon the questions presented by the writ of error have not changed; and therefore I can not concur in the judgment denying the motion for a rehearing.